Judgment *904reversed and new trial granted, with costs to abide the event. At the close of plaintiff’s ease the evidence showed a hiring of the plaintiff as broker, the procuring of a purchaser who finally agreed on terms with defendant, that defendant called in his lawyer to prepare the contract, that the lawyer suggested that as a commission was to be paid the. purchase price should be raised so that the purchaser should really pay the commission and that defendant then insisted on increasing his price. Wé think plaintiff made out a prima fade case, and that it was error to nonsuit. Having procured a purchaser who agreed to defendant’s terms the defendant had no right arbitrarily to refuse to carry out his agreement. (Fuller v. Bradley Contracting Co., 183 App. Div. 6; affd., 229 N. Y. 605.) Mills, Rich, Putnam, Kelly and Jaycox, JJ., concur.